NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   QUINN JESSE HARRISON, Appellant.

                             No. 1 CA-CR 18-0710
                               FILED 10-17-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-117485-001
                 The Honorable John R. Hannah, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Scott Boncoskey
Counsel for Appellant
                           STATE v. HARRISON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Chief Judge Peter B. Swann joined.


T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for Defendant Quinn Jesse
Harrison has advised the court that, after searching the entire record, he is
unable to discover any arguable questions of law and filed a brief
requesting this court conduct an Anders review of the record. Harrison was
given the opportunity to file a supplemental brief pro se but has not done
so. This court has reviewed the record and finds no reversible error.
Accordingly, Harrison’s conviction and resulting sentence are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            In late March 2018, Harrison was terminated from his sales
job. Harrison then began contacting D.W. and other employees of his
former employer.2 The group text messages Harrison sent to D.W. and
other employees created such fear in the recipients that “people wouldn’t
come to [the] sales meetings because of the context of the text messages.”

¶3            When the unwanted contact continued, D.W. obtained an
injunction against harassment from the Scottsdale City Court against
Harrison. Within an hour of being served with the injunction, Harrison sent
D.W. a text message violating the injunction. Harrison reported that
message to the Scottsdale Police. Despite a phone call from a Scottsdale
police officer telling Harrison what the injunction prohibited, the text
messages and phone calls continued. Harrison called D.W. 39 times after



1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997) (citation omitted).

2Initials are used to protect victims’ privacy. State v. Maldonado, 206 Ariz.
339, 341 ¶ 2 n.1 (App. 2003).



                                      2
                           STATE v. HARRISON
                           Decision of the Court

being served with the injunction and eventually threatened to “[r]ape
[D.W.’s] eye sockets.”

¶4           Harrison was arrested and charged with one count of
aggravated harassment, a Class 6 felony. See Ariz. Rev. Stat (A.R.S.) § 13-
2921.01 (2019).3 During a settlement conference, Harrison considered (but
rejected) a plea offer that would have resulted in probation. Harrison
moved to change counsel and represent himself, but ultimately withdrew
the motion.

¶5            At a four-day jury trial in September 2018, three Scottsdale
police officers, D.W. and the process server testified in the State’s case in
chief. The court admitted a redacted copy of the injunction for use with the
jury and an unredacted copy for appellate purposes. After the State rested,
the superior court denied Harrison’s motion for judgment of acquittal. See
Ariz. R. Crim. P. 20. Harrison did not testify, as is his right, and called no
witnesses.

¶6            The superior court instructed the jury on aggravated
harassment as well as the lesser-included offense of harassment. After
deliberations, the jury was unable to agree on aggravated harassment and
found Harrison guilty of the lesser-included offense of harassment, a Class
1 misdemeanor. At sentencing, the court ordered Harrison jailed for six
months and awarded him 175 days of presentence credit. This court has
jurisdiction over Harrison’s timely appeal pursuant to A.R.S. §§ 12-
120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶7           This court has reviewed and considered counsels’ brief and
has searched the entire record for reversible error. See State v. Clark, 196
Ariz. 530, 537 ¶ 30 (App. 1999) (providing guidelines for briefs when
counsel has determined no arguable issues to appeal). Searching the record
and brief reveals no reversible error. The record shows Harrison was
represented by counsel at all stages of the proceedings and counsel was
present at all critical stages. From the record, all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure.
The jail time imposed was within the statutory limit. See A.R.S. § 13-
707(A)(1). Neither counsel, nor Harrison raised any issues on appeal.



3Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                           STATE v. HARRISON
                           Decision of the Court

¶8            Although the unredacted injunction was admitted for
appellate purposes only, during D.W.’s testimony, the State used the
unredacted version. Harrison made no objection and it is unclear whether
the jury saw anything other than page four (the certificate of service that
was not altered in the redacted exhibit). Moreover, the record indicates only
the redacted version of the exhibit was provided to the jury during
deliberations. Because Harrison failed to object, this court reviews for
fundamental error resulting in prejudice. State v. Escalante, 245 Ariz. 135,
140 ¶ 12 (2018). Harrison has not claimed, let alone shown, any prejudice.
See State v. King, 158 Ariz. 419, 424 (1988) (requiring prejudice be shown
when any unobjected-to error occurred at trial). Nor does the record show
any reversible error caused by the State’s use of the unredacted (as opposed
to redacted) version of the injunction. See Ariz. R. Evid. 401, 403.

¶9             After the parties questioned D.W., the court asked him several
questions submitted by jurors. When asked why he believed Harrison
focused on him, D.W. answered “I hope [Harrison] takes the stand and we
can ask him,” adding “[g]et on the stand, Quinn. Tell us what I did.”
Immediately the court instructed the jury that “the decision of whether to
testify is made by the defendant . . . and if the defendant chooses not to
testify, then that’s not to be considered by you in any way.” The court’s
preliminary instructions to the jury also stated the defendant had a right
not to testify. During final instructions, the court instructed the jury for a
third time on the defendant’s right not to testify. The jury is presumed to
follow these instructions. State v. Newell, 212 Ariz. 389, 403 ¶ 68 (2006).
Accordingly, this blurting answer is not reversible error.




                                      4
                            STATE v. HARRISON
                            Decision of the Court

                                CONCLUSION

¶10           This court has read and considered counsels’ brief and has
searched the record provided for reversible error. Leon, 104 Ariz. at 300;
Clark, 196 Ariz. at 537 ¶ 30. From the court’s review, the record reveals no
reversible error. Accordingly, Harrison’s conviction and resulting sentence
are affirmed.

¶11            Upon the filing of this decision, defense counsel is directed to
inform Harrison of the status of his appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 585 (1984). Harrison
shall have thirty days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                          5